 



Exhibit 10.2

SEVERANCE AND RELEASE AGREEMENT

     This Severance and Release Agreement (the “Agreement”) by and between MTI
Technology Corporation (“MTI” or “the Company”) and William Decker (“Decker”)
documents the terms and conditions of Decker’s termination from the Company, and
is effective March 31, 2005, (the “Effective Date”).

Recitals

     On or about September 5, 1990, Decker commenced employment with MTI. Decker
is currently the Company’s Senior Vice President of Business Development.

     On or about March 23, 2005, MTI and Decker mutually agreed to terminate
Decker’s employment effective on March 31, 2005 (the “Employment Termination
Date”). MTI does not have a uniform policy or practice of granting particular
severance benefits to its employees or executives. However, MTI offered to pay
to Decker only those severance benefits described in the paragraphs that follow
in exchange for Decker’s release of all claims against the Company and
performance of his other obligations hereunder. Decker accepted this offer.

     NOW, THEREFORE, in consideration of the recitals listed above, and the
mutual promises contained in this Agreement, Decker and the Company agree,
covenant, and represent as follows:

Agreement

     1. The Parties’ Responsibilities

          a. MTI will continue to pay Decker six months equivalent to his annual
base salary of $180,400.00 (i.e., $90,200.00) for nine months following the
Employment Termination Date (the “Severance Payment Period”). The payment shall
be paid bi-weekly in nineteen payments beginning on MTI’s first scheduled
payroll date following the Effective Date of this Agreement. All nineteen
payments shall be in the gross amount of $4,747.37. In addition, MTI will
continue to pay Decker’s car allowance for six months (i.e., $750 monthly)
following the Employment Termination Date, to be paid on regularly recurring
payroll dates for such six month period. MTI shall withhold from the payments
all applicable payroll taxes, including federal and state income taxes, as well
as other authorized deductions.

          b. Subject to the approval of MTI’s Board of Directors’ Compensation
Committee, MTI agrees that the Options granted to Decker pursuant to the MTI
Technology Corporation 1996 and 2001 Stock Incentive Plans, as amended (the
“Stock Incentive Plans”), shall continue and remain in full force and effect,
will continue to vest during the nine month period following the Employment
Termination Date and be exercisable in the same manner as if Decker were to
continue his employment with the corporation.

          c. Decker acknowledges that, as of Employment Termination Date, he may
be eligible to obtain continuing coverage under MTI’s group medical, vision and
dental plans pursuant to

 



--------------------------------------------------------------------------------



 



the provisions of the Consolidated Omnibus Reconciliation Act and its
implementing regulations (“COBRA”). MTI agrees that for a six month period
beginning the day following the Employment Termination Date, MTI will pay the
premium for any COBRA continuation coverage that Decker elects to obtain. In no
event shall MTI be liable for, or be required to pay premiums for any COBRA
continuation coverage Decker may elect or be eligible to obtain thereafter. MTI
further acknowledges and agrees that during the six month period MTI pays
Decker’s COBRA premium, MTI will also reimburse Decker for medical, vision and
dental expenses incurred by Decker that are not covered by his COBRA
continuation coverage but that would be covered under MTI’s existent Executive
Medical Plan

          d. Decker and MTI agree, covenant and represent that Decker shall not
be eligible for, or entitled to, any benefits of employment other than those
specifically identified in this Agreement.

          e. Decker agrees that during the Severance Payment Period he will be
available to consult with MTI as needed by MTI and as is consistent with
Decker’s need to fulfill his responsibilities to any then current employer.
Decker further agrees, covenants and represents that during the Severance
Payment Period and thereafter he shall cooperate in good faith with MTI in the
defense of any action that has been or will be brought against MTI that arises
out of, or relates in any way to his employment with MTI. MTI agrees covenants
and represents that it shall indemnify and hold Decker harmless to the extent
required by law for all that Decker necessarily expends or loses in direct
consequence of the discharge of his duties under this paragraph.

          f. Effective as of Decker’s date of termination, MTI and Decker agree
that Decker shall be retained by MTI as a consultant pursuant to the terms and
conditions of the Consulting Agreement attached as Exhibit “A” (the “Consulting
Agreement”).

     2. Release

          a. In consideration of the promises specified in this Agreement and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Decker, for himself and his heirs, assigns, executors,
administrators, and agents, past and present (collectively, the “Decker
Affiliates”), hereby fully and without limitation releases, covenants not to
sue, and forever discharges MTI and its respective subsidiaries, divisions,
affiliated corporations, affiliated partnerships, parents, trustees, directors,
officers, shareholders, partners, agents, employees, representatives,
consultants, attorneys, heirs, assigns, executors and administrators,
predecessors and successors, past and present (collectively, the “MTI
Releasees”), both individually and collectively, from any and all rights,
claims, demands, liabilities, actions and causes of action whether in law or in
equity, suits, damages, losses, workers’ compensation claims, attorneys’ fees,
costs, and expenses, of whatever nature whatsoever, known or unknown, fixed or

 



--------------------------------------------------------------------------------



 



contingent, suspected or unsuspected (“Claims”), that Decker or the Decker
Affiliates now have, or may ever have, against any of the MTI Releasees that
arise out of, or are in any way related to: (i) Decker’s employment by MTI or
any of the other MTI Releasees; (ii) the termination of Decker’s employment by
MTI or any of the other MTI Releasees; and (iii) any transactions, occurrences,
acts or omissions by MTI or any of the other MTI Releasees occurring prior to
the Effective Date of this Agreement.

          b. Without limiting the generality of the foregoing, Decker
specifically and expressly releases any Claims occurring prior to the Effective
Date of this Agreement arising out of or related to violations of any federal or
state employment discrimination law, including the California Fair Employment
and Housing Act; Title VII of the Civil Rights Act of 1964; the Americans with
Disabilities Act; the National Labor Relations Act; the Equal Pay Act; the
Employee Retirement Income Security Act of 1974; as well as Claims arising out
of or related to violations of the provisions of the California Labor Code;
state and federal wage and hour laws; breach of contract; fraud;
misrepresentation; common counts; unfair competition; unfair business practices;
negligence; defamation; infliction of emotional distress; invasion of privacy;
assault; battery; false imprisonment; wrongful termination; and any other state
or federal law, rule, or regulation.

          c. Decker agrees, covenants, and represents that he has not commenced,
and that he shall never commence or pursue, a claim for workers’ compensation
benefits of any kind relating to or resulting from his employment with MTI or
any of the MTI Releasees. Decker further agrees, covenants, and represents that,
in the event that he has filed or does file a claim for workers’ compensation
benefits, MTI may, but is not required to, present this Agreement to the
Workers’ Compensation Appeals Board for approval as a compromise and release.

     3. Warranties and Representations

          Decker acknowledges that he is aware of and familiar with the
provisions of Section 1542 of the California Civil Code, which provides as
follows:

     “A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of executing the release,
which if known by him, must have materially affected his settlement with the
debtor.”

          Decker hereby waives and relinquishes all rights and benefits which he
may have under Section 1542 of the California Civil Code, or the law of any
other state or jurisdiction, or common law principle, to the same or similar
effect. Decker represents and warrants that he has the authority to enter into
this Agreement and to bind all persons and entities claiming through him.

 



--------------------------------------------------------------------------------



 



     4. Confidentiality and Non-Disparagement

          a. Decker agrees, covenants and represents that the facts relating to
the existence of this Agreement, the negotiations leading to the execution of
this Agreement, and the terms of this Agreement and the amounts of the Severance
Payment and the Supplemental Payment shall be held in confidence, and shall not
be disclosed, communicated or divulged to any person other than those who must
perform tasks to effectuate this Agreement, without first obtaining the MTI’s
written consent to each disclosure.

          b. Decker further agrees, covenants and represents that he shall not
take any action or make any comments that actually or potentially disparage,
disrupt, damage, impair, or otherwise interfere with MTI’s business interests or
reputation.

     5. Trade Secrets

          Decker acknowledges that he executed a Proprietary Information
Agreement and that he shall continue to be bound by this Proprietary Information
Agreement following the termination of his employment with MTI. A copy of the
Proprietary Information Agreement is attached to this Agreement as Exhibit “B.”

     6. Non-Admission of Liability

          Decker agrees, covenants and represents that this Agreement shall not
be treated as an admission of liability by MTI, at any time, for any purpose,
and that this Agreement shall not be admissible in any proceeding between the
parties except a proceeding relating to a breach of its provisions after
execution, or a proceeding to obtain approval of the Agreement as a compromise
and release as provided in Paragraph 2(c) of this Agreement

     7. Arbitration of Disputes

          All disputes between Decker (and his attorneys, successors, and
assigns) and MTI (and its affiliates, shareholders, directors, officers,
employees, agents, successors, attorneys, and assigns) relating in any manner
whatsoever to Decker’s employment with, or the termination of his employment
from, MTI (“Arbitrable Claims”) including, without limitation, all disputes
relating to the validity, interpretation, or enforcement of this Agreement,
shall be resolved exclusively by arbitration in Orange County, California, by
the Judicial Arbitration & Mediation Services, Inc. (the “JAMS”). Such
arbitration shall be conducted in accordance with the then-existing arbitration
rules of JAMS, with the cost of such arbitration to be borne equally by the
parties. The parties to this Agreement, and all who claim thereunder, shall be
(i) conclusively bound by the arbitrator’s decision or award, which shall not be
subject to appeal; and (ii) have the right to have any decision or award
rendered in accordance with this provision entered as a judgment in a court in
the State of California or any other court having jurisdiction. The arbitrator
shall have the authority to award or grant legal, equitable, and declaratory
relief. The parties hereby waive any rights they may have to trial by jury. The
Federal

 



--------------------------------------------------------------------------------



 



Arbitration Act will govern the interpretation and enforcement of this Section
pertaining to arbitration, unless it is found inapplicable in which case
California law shall control.

     8. Successors and Assigns

          This Agreement shall be binding upon and shall inure to the benefit of
the respective heirs, assigns, executors, administrators, successors,
subsidiaries, divisions and affiliated corporations and partnerships, past and
present, and trustees, directors, officers, shareholders, partners, agents and
employees, past and present, of Decker and MTI.

     9. Ambiguities

          This Agreement has been reviewed by the parties. The parties have had
a full opportunity to negotiate the terms and conditions of this Agreement.
Accordingly, the parties expressly waive any common-law or statutory rule of
construction that ambiguities should be construed against the drafter of this
Agreement, and agree, covenant, and represent that the language in all parts of
this Agreement shall be in all cases construed as a whole, according to its fair
meaning.

     10. Choice of Law

          This Agreement has been negotiated and executed in the State of
California and is to be performed in Orange County, California. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
California, including all matters of construction, validity, performance, and
enforcement, without regard to California’s conflict of laws rules.

     11. Integration

          This Agreement, Decker’s Option Agreements with the Company, MTI’s
Stock Incentive Plans; and the Proprietary Information Agreement attached as
Exhibit “A,” constitute a single, integrated written contract expressing the
entire agreement of the parties. There is no other agreement, written or oral,
express or implied, between the parties with respect to the subject matter
hereof. These agreements may not be orally modified. This Agreement may only be
modified in a written instrument signed by all parties.

     12. Severability

          The parties to this Agreement agree, covenant and represent that each
and every provision of this Agreement shall be deemed to be contractual, and
that they shall not be treated as mere recitals at any time or for any purpose.
Therefore, the parties further agree, covenant and represent that each and every
provision of this Agreement shall be considered severable, except for the
Release provisions of Sections 2 and 3 of this Agreement. If a court of
competent jurisdiction finds the release provisions of

 



--------------------------------------------------------------------------------



 



Sections 2 or 3 of this Agreement to be unenforceable or invalid, then this
Agreement shall become null and void, and the Severance Payment paid pursuant to
paragraph 1 shall be returned to MTI within a reasonable period of time. If a
court of competent jurisdiction finds any provision other than the release
provisions of Sections 2 or 3, or part thereof, to be invalid or unenforceable
for any reason, that provision, or part thereof, shall remain in force and
effect to the extent allowed by law, and all of the remaining provisions of this
Agreement shall remain in full force and effect and enforceable.

     13. Execution of Counterparts

          This Agreement may be executed in counterparts, and if so executed and
delivered, all of the counterparts together shall constitute one and the same
Agreement.

     14. Captions

          The captions and section numbers in this Agreement are inserted for
the readers’ convenience, and in no way define, limit, construe or describe the
scope or intent of the provisions of this Agreement.

     15. Miscellaneous Provisions

          a. The parties represent that they have read this Agreement and fully
understand all of its terms; that they have conferred with their attorneys, or
have knowingly and voluntarily chosen not to confer with their attorneys about
this Agreement; that he has executed this Agreement without coercion or duress
of any kind; and that he understands any rights that he has or may have and
signs this Agreement with full knowledge of any such rights.

          b. The parties acknowledge that no representations, statements or
promises made by the other party, or by their respective agents or attorneys,
have been relied on in entering into this Agreement.

     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which
consists of 6 pages, on the dates indicated below.

              WILLIAM DECKER   MTI TECHNOLOGY CORPORATION
 
           
Signature:
  /s/ William Decker   Signature:   /s/ Scott Poteracki

             
Date:
  March 31, 2005   Date:   March 31, 2005

 



--------------------------------------------------------------------------------



 



CONSULTING AGREEMENT

THIS AGREEMENT is made between MTI Technology Corporation (“MTI”), a Delaware
corporation, at 14661 Franklin Avenue, Tustin, California and William Decker, an
independent consultant, (“Consultant”).

WHEREAS, Consultant has general experience in the area of Business Development,
and direct experience in the tactical and strategic management of MTI; and

WHEREAS, MTI in reliance on Consultant’s representations, is willing to engage
Consultant as an independent contractor, and not as an employee;

The parties agree to the following terms and conditions:



1.0   SCOPE OF SERVICES



  1.1   Consultant will provide consulting services, as directed and requested
by MTI in its sole discretion, in the area of general business development.    
1.2   The parties acknowledge and agree that MTI has no right to control the
manner, means, or method by which Consultant performs the services called for by
this Agreement. MTI will be entitled only to: (1) direct Consultant with respect
to the elements of the services to be performed by Consultant and the results to
be derived by MTI, (2) to inform Consultant as to where and when such services
will be performed, and (3) to review and assess the performance of the services
by Consultant for the limited purposes of assuring that the services have been
performed and confirming that results are satisfactory.



2.0   TERM OF AGREEMENT



  2.1   This Agreement is effective for nine months beginning on the date of
Mr. Decker’s termination.     2.2   The cure period for any failure of MTI to
pay fees and charges due will be forty-five (45) days from the date MTI receives
notice.     2.3   Upon the termination of this Agreement, Consultant will
promptly return to MTI all copies of any MTI data, records, or materials,
including all materials incorporating the propriety information of MTI.
Consultant will also furnish to MTI all work in progress, including all
incomplete work.     2.4   Within fifteen (15) days of termination of this
Agreement, Consultant will submit to MTI an itemized invoice for any outstanding
expenses under this Agreement. MTI, upon payment of the amounts invoiced, will
have no further liability or obligation to Consultant.



3.0   FEES



  3.1   MTI agrees to pay consultant $125 per hour per assignment, with the
number of billable hours per assignment to be mutually agreed upon by both MTI
and consultant, in writing, prior to Consultant providing any service relating
the respective assignment.

 



--------------------------------------------------------------------------------



 



  3.2   MTI retains the unilateral and sole right to determine if any services
are to be requested of the Consultant, and Consultant agrees not to undertake
any actions or provide any services under this Agreement unless directed to do
so by the appropriate representatives of MTI.



4.0   RIGHTS IN DATA



  4.1   Any MTI Work Product will be considered a “work for hire” and will
remain the exclusive property of MTI.     4.2   “MTI Work Product” means the
ideas, processes methods, programming aids, reports, programs, manuals, tapes,
software, flowcharts, systems or improvements, enhancements, or modifications,
that the Consultant utilizes, produces, develops, prepares, conceives, makes, or
suggest in the performance of the services under this Agreement, including all
related developments originated or conceived during the term of the Agreement
but completed or reduced to practice after termination.     4.3   All right,
title, and interest in and to any programs, systems, data, and materials
furnished to MTI and/or developed, at private expense, by Consultant outside the
scope of this Agreement are and will remain the exclusive property of
Consultant. These “Consultant Products,” if any are listed in Exhibit “A.”



5.0   PROPRIETARY INFORMATION



  5.1   Consultant acknowledges that in order to perform the services called for
in this Agreement, it will be necessary for MTI to disclose to Consultant
certain Trade Secrets that have been developed by MTI at great expense and that
have required considerable effort of skilled professionals. Consultant further
acknowledges that the Deliverables will, of necessity, incorporate such Trade
Secrets. Consultants agrees that it will not disclose, transfer, use, copy, or
allow access to any Trade Secrets to any employees or to any third parties,
unless they have a need to know and are consistent with the requirements of this
Agreement and have signed a Confidentiality/Non-Disclosure Agreement shown in
Exhibit “B.”     5.2   In no event will Consultant disclose any Trade Secrets to
any competitors of MTI.     5.3   The term “Trade Secrets” means any scientific
of technical data, information, design, process, procedure, formula, or
improvement that is commercially valuable to MTI and not generally known in the
industry.     5.4   The obligation contained in this Section will survive the
termination of this Agreement and continue for as long as the material remains
Trade Secrets.     5.5   The obligations contained in this Section shall not in
any way diminish or limit Consultant’s obligations and duties under his
Proprietary Agreement with MTI.



6.0   CONFIDENTIALITY OF AGREEMENT; PUBLICITY; USE OF MARKS



  6.1   Consultant will not disclose the nature of the effort undertaken for MTI
or the terms of this Agreement to any other person or entity, except as may be
necessary to fulfill Consultant’s obligations.

 



--------------------------------------------------------------------------------



 



  6.2   Consultant will not at any time use MTI’s name or any MTI trademark(s)
or trade name(s) in any advertising or publicity without the prior written
consent of MTI.



7.0   WARRANTIES



  7.1   Consultant warrants that:



  a.   Consultant’s performance of the services and any programs, systems, data,
or materials furnished to MTI under this Agreement will not violate any
applicable law, rule, or regulation; any contracts with third parties; or any
third-part rights in any patent, trademark, copyright, trade secret; or similar
rights.     b.   Any and all rights, title, and ownership interest, including
copyright, that Consultant may have in or to a MTI Work Product or any tangible
media embodying a MTI Work Product, as described in Section 4.2, are assigned to
MTI as part of this Agreement.



8.0   LIMITATION OF LIABILITY



  8.1   Except as provided in this Section 8, in no event will either party be
liable to the other for any special, incidental, consequential damages, or lost
profits of the other party.



9.0   MISCELLANEOUS



  9.1   This agreement will be governed by substantive laws of the United States
and the State of California.     9.2   The parties are independent contractors
to one another. Nothing in this Agreement creates any agency, partnership, or
joint venture between the parties. Except as expressly provided in this
Agreement, MTI will not be liable for any debts, accounts, obligations, or other
liabilities of Consultant, including (without limitation) Consultant’s
obligations to withhold income taxes for itself or any of its employees.    
9.3   All remedies available to either party for one or more breaches by the
other party are cumulative and may be exercised separately or concurrently
without waiver of any other remedies. The failure of either party to act on a
breach of this Agreement by the other will not be deemed a waiver of the breach
or a waiver of future breaches, unless the waiver is in writing and signed by
the party against whom enforcement is sought.     9.4   All notices will be in
writing and will be delivered by hand or by registered or certified mail,
postage prepaid, as follows:

         

  If to Consultant:   If to MTI:
 
       

  William Decker   MTI Technology Corporation

  42 Watergate   14661 Franklin Avenue

  Barrington, IL 60010   Tustin, CA 92780



  9.5   This Agreement constitutes the entire Agreement between the parties
relating to Consultant’s providing of services to MTI as an independent
contractor. This Agreement may be modified only in writing.

 



--------------------------------------------------------------------------------



 



     
CONSULTANT
  MTI TECHNOLOGY CORPORATION
 
   
/s/ William Decker
  /s/ Huan Huynh
 
   
Signature:
  Signature:
 
   
WILLIAM DECKER
  HUAN HUYNH
 
   
Name
  Name
 
   
Consultant
  HR Manager
 
   
Title
  Title
 
   
March 31, 2005
  March 31, 2005
 
   
Date
  Date

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”

CONSULTANT PRODUCTS

(IF ANY, TO BE LISTED HERE)

 



--------------------------------------------------------------------------------



 



Exhibit “B”

CONFIDENTIALITY/NON-DISCLOSURE AGREEMENT

In consideration of MTI Technology Corporation, a Delaware corporation (herein
“MTI”) granting me to access MTI facilities and information, I agree as follows:



  1.   As an employee of Consultant, it is my understanding that, pursuant to a
Consulting Agreement between Consultant and MTI Technology Corporation, I will
have access and acquire techniques, know-how, or other information of a
confidential nature concerning MTI experimental and developmental work, trade
secrets, secret procedures, business matters or affairs including, but not
limited to, information relating to ideas, discoveries, inventions, disclosures,
processes, methods, systems, formulas, patents, patent applications, machines,
materials, research plans, and activities, research results, and business
marketing information, plans, operations, activities, and results. I WILL NOT
DISCLOSE ANY SUCH INFORMATION TO ANY PERSON OR ENTITY OR USE ANY SUCH
INFORMATION WITHOUT MTI’S PRIOR WRITTEN CONSENT. Information will, for purposes
of this Agreement, be considered to be confidential if not know in the field
generally, even though such information has been disclosed to one or more third
parties pursuant to join research agreements, consulting agreements, or other
agreements entered into by MTI or any of its affiliates. Excluded from the
obligations of confidentiality and non-discloser agreed to herein is information
(i) that I can establish I knew prior to my acquiring it from MTI; (ii) that I
receive from a third party who, when providing it to me, is not under an
obligation to MTI to keep the information confidential; or (iii) that enters the
public domain through no fault of mine.     2.   If, as a consequence of my
access to MTI facilities or information, I conceive of or make, alone or with
others, ideas, inventions and improvements thereof of know-how related thereto
that relate in any manner to the actual or anticipated business of MTI, I will
assign and do hereby assign to MTI my right, title, and interest in each of the
ideas, inventions and improvements thereof described in this paragraph. I will,
at MTI’s expense, execute, acknowledge, and deliver such documents.     3.   I
agree that, upon the earlier of the completion of my work for MTI, as an
employee of Consultant or upon the termination of the Consulting Agreement
between MTI and Consultant, I will deliver to MTI (and will not keep in my
possession or deliver to anyone else) any and all devices, records, data,
notebooks, notes, reports, proposals, lists, correspondence, specifications,
drawings, blueprints, sketches, materials, equipment, other documents or
property, or reproductions of any aforementioned items belonging to MTI, its
successors or assigns.     4.   I agree to execute any proper oath or verify any
proper document required to carry out the terms of this Agreement. I represent
that my performance of all the terms of this Agreement will not breach any
agreement to keep in confidence the proprietary information acquired by me in
confidence or in trust prior to my commencing work for MTI. I have entered into,
and I agree I will not enter into, any oral or written agreement in conflict
herewith.     5.   This Agreement will be governed by the laws of the State of
California.     6.   If one or more of the provisions in this Agreement is
deemed void by law, then the remaining provisions will continue in full force
and effect

 



--------------------------------------------------------------------------------



 



  7.   This Agreement will be binding upon my heirs, executors, administration
and other legal representatives and will be for the benefit of MTI, its
successors, and its assigns.     8.   This Agreement will remain in full force
and effect so long as any materials referred to in paragraph 1 remain trade
secrets of MTI.     9.   This Agreement does not modify or limit my obligation
or duties of Consultant under the Propriety Information Agreement signed by
consultant.

             

  March 31, 2005       /s/ William Decker

           

  Date       Signature
 
           

  HUAN HUYNH       WILLIAM DECKER

           

  Witness       Name

 